DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendments filed July 14, 2022 have been entered.  Claims 1, 3-10 remain pending.  Claims 1, 3-10  have been amended.  

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 
In regard to “in view of the addition of the processor to the claims, the claims should not be interpreted under 35 U.S.C. § 112(f)”.  The amended claims submitted July 14, 2022 contain language expressing a means or step for performing a specified function without the recital of sufficient structure, material or acts in support thereof.  Sufficient structure is found in the specification and the claims are therefore not rejected under 35 U.S.C. 112(a) or 112(b).  
In regard to “the phrase “for each sensor or sensor group” which appeared in the previously presented (now canceled) claim 2 is changed to “two or more of the plurality of detectors” to clarify that the target of the claimed invention is a “plurality of sensors.”.  The examiner notes that Kwon Fig. 6 shows two “change detectors”.  
In regard to “In addition, neither Kwon nor Tran disclose or suggests a processor configured to “reconstruct the plurality of time-series observation results to multidimensional data …”.  The examiner disagrees because Kwon in para 0063 discloses “hardware components may include, for example, … processors, …”.  And Tran teaches in column 65 lines 1-5 “parameters are assembled into a multidimensional vector” and in column 80 lines 64-66 “…forming a time series of the integrated values”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim(s) 1, & 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150272509 A1 (Kwon) in view of US 9107586 B2 (Tran).  


Regarding claim 1, Kwon teaches an abnormality diagnostic device (FIG. 1 Diagnostic Model Unit 11) comprising: a processor configured to execute a program to diagnose a type of abnormality that occurs in an abnormality diagnostic target on the basis of differences between abnormality simulation results (para 0010: “a diagnostic model performing probability model-based analysis; a learner configured to change the parameters using the time-series data as training data; and a change detector configured to detect a parameter change and output an alarm signal based on the detected parameter change”, building a diagnostic model is creating a simulation which uses a processor) for each type of abnormalities obtained by simulating a plurality of types of abnormalities (para 0018: “diagnostic model unit may be further configured to perform diagnosis based on a model structure configured to include hidden nodes and observable nodes, and parameters, each including a conditional transition probability for a default distribution of the hidden nodes relative to time and a conditional output probability for relations between the hidden nodes and the observable nodes”, models are simulations and different types of abnormalities are implied by and imply different conditional transition probabilities so Kwon does have a plurality of types of abnormalities simulated) in the abnormality diagnostic target and a plurality of time-series observation results obtained by observing the abnormality diagnostic target in time series (para 0010: “diagnose time-series data based on a model structure and parameters of a diagnostic model performing probability model-based analysis”) using a plurality of detectors (para 0039: “biological signals may include electrocardiography (ECG) data, body temperature measurement data, blood analytic data, and oxygen saturation measurement data, and the like’).  
Kwon does not teach wherein the processor is further configured: to reconstruct the plurality of time-series observation results to multidimensional data in which a combination of time-series observation results of two or more of the plurality of detectors are collected for each observation time among the plurality of time-series observation results; to derive a first trajectory on a phase plane in which a first axis represents a principal component related to one time-series observation result, a second axis represents a principal component analysis result related to the other time-series observation result, and corresponding elements are set as coordinates on the basis of the two analysis results among analysis results obtained through principal component analysis on the reconstructed multidimensional data for each combination of the two analysis results; and to diagnose a type or a cause of the abnormality on the basis of a difference between a shape of the first trajectory and a shape of a second trajectory on a phase plane in which a first axis represents a principal component of an abnormality simulation result corresponding to the first axis related to the first trajectory, a second axis represents a principal component of an abnormality simulation result corresponding to the second axis of an observation result related to the first trajectory, and corresponding elements are set as coordinates on the basis of a combination of abnormality simulation results matching a combination of observation results related to the first trajectory among a plurality of abnormality simulation results.  
Tran teaches wherein the processor is further configured: to reconstruct the plurality of time-series observation results to multidimensional data (column 65 lines 1-5: “After the feature extraction has been performed, the heart sound parameters are next assembled into a multidimensional vector and a large collection of such feature signal vectors can be used to generate a much smaller set of vector quantized (VQ) feature signals”) in which a combination of time-series observation results of two or more of the plurality of detectors are collected for each observation time among the plurality of time-series observation results; to derive a first trajectory on a phase plane in which a first axis represents a principal component related to one time-series observation result (column 80 lines 64-66: “The EMG signal can be rectified, integrated a specified interval of and subsequently forming a time series of the integrated values”), a second axis represents a principal component analysis result related to the other time-series observation result (column 81 lines 24-29: “The EMG signal can be decomposed to reveal the mechanisms pertaining to muscle and nerve control. Decomposition of EMG signal can be done by wavelet spectrum matching and principle component analysis of wavelet coefficients where the signal is de-noised and then EMG spikes are detected, classified and separated”), and corresponding elements are set as coordinates on the basis of the two analysis results among analysis results obtained through principal component analysis on the reconstructed multidimensional data for each combination of the two analysis results; and to diagnose a type or a cause of the abnormality (column 5 lines 43-45: “plurality of medical rules can be applied to the medical information to arrive at a diagnosis”, therefore the system can diagnose an abnormality (e.g. medical condition)) on the basis of a difference between a shape of the first trajectory and a shape of a second trajectory on a phase plane in which a first axis represents a principal component of an abnormality simulation result corresponding to the first axis related to the first trajectory, a second axis represents a principal component of an abnormality simulation result corresponding to the second axis of an observation result (column 48 lines 45-52: ” blood pressure is estimated from the optical reading using a mathematical model such as a linear correlation with a known blood pressure reading. In this embodiment, the pulse oximeter readings are compared to the blood-pressure readings from a known working blood pressure measurement device during calibration. Using these measurements the linear equation is developed relating oximeter output waveform such as width to blood-pressure”, column 48 lines 57-58: “Other non-linear math model or relationship can be determined to relate the oximeter waveform to the blood pressure’, the system is creating a predictive model which would take as input the oximeter readings and output a blood pressure reading where the predictive model was developed by using both measurement devices on a patient at the same time) related to the first trajectory, and corresponding elements are set as coordinates on the basis of a combination of abnormality simulation results matching a combination of observation results related to the first trajectory among a plurality of abnormality simulation results (when the patient is using just the oximeter the model or simulation which had been developed earlier is then used with the oximeter data to create a diagnosis).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kwon with the teachings of Tran. One would have added to the abnormality diagnostic device with multiple detectors of Kwon the multidimensional data analysis of Tran.  The motivation would have been to create a medical monitoring device which could collect and interpret more data with a more sophisticated model and thereby make more accurate diagnosis of a patient’s fitness or health.  

Regarding claim 3, Kwon in view of Tran teaches the abnormality diagnostic device according to claim 1.  
Kwon further teaches wherein the processor is further configured to derive the first trajectory with respect to a correlated time-series observation result among the plurality of time- series observation results (para 0019: “diagnostic model unit may be configured to receive electrocardiography (ECG) signals detected from a subject of observation as time-series data and output a diagnostic result estimating or predicting a heart disease of the subject based on the received ECG signals”, para 0065: “time-series model with a model structure including observable nodes and hidden nodes. In this case, the model structure 113 includes a structure indicative of a correlation between the observable nodes”, so there are ECG signals coming from sensors which correspond to observable nodes and some of these nodes are correlated).  

Regarding claim 4, Kwon in view of Tran teaches the abnormality diagnostic device according to claim 1.  
Kwon further teaches wherein the processor is further configured to derive the first trajectory with respect to an uncorrelated time-series observation result among the plurality of time-series observation results (para 0121: “During diagnosis, parameters of a diagnostic model may change through a learning process using the received ECG signals as training data’, correlation between different observations could change and some components that were correlated are later determined to be uncorrelated yet they still are correlated to the diagnosis and therefore contribute to the predictive model).  

Regarding claim 5, Kwon in view of Tran teaches the abnormality diagnostic device according to claim 1.  
Kwon does not teach wherein the processor is further configured: to convert the shape of the second trajectory and the shape of the first trajectory for each type of abnormality according to complex autoregressive models and to calculate a dissimilarity distance between the complex autoregressive models used for the conversion; and to identify the shape of the second trajectory having a smallest dissimilarity distance from the shape of the first trajectory among dissimilarity distances calculated by the first difference calculator and diagnoses a type of abnormality related to the identified second trajectory as the type of abnormality in the abnormality diagnostic target.  
Tran teaches wherein the processor is further configured: to convert the shape of the second trajectory and the shape of the first trajectory for each type of abnormality according to complex autoregressive models (column 82 lines 1-2: “the autoregressive (AR) time series model can be used to study EMG signal’) and to calculate a dissimilarity distance (column 65 lines 49-55: “The dynamic processing in effect calculates the probability that a given sequence of frames matches a given word model as a function of how well each such frame matches the node model with which it has been time-aligned. The word model which has the highest probability score is selected as corresponding to the heart sound”, dynamic time warping will find a measure of how dissimilar the trajectory corresponding to the observed data is from each of the simulated data) between the complex autoregressive models used for the conversion; and to identify the shape of the second trajectory having a smallest dissimilarity distance from the shape of the first trajectory among dissimilarity distances (column 66 lines 1-10: “dynamic time warping (DTW), the input heart sound A, defined as the sampled time values A=a(1) . . . a(n), and the vocabulary candidate B, defined as the sampled time values B=b(1) . . . b(n), are matched up to minimize the discrepancy in each matched pair of samples. Computing the warping function can be viewed as the process of finding the minimum cost path from the beginning to the end of the words, where the cost is a function of the discrepancy between the corresponding points of the two words to be compared’, so Dynamic time warping would give a measure of how distant the shape of two trajectories is and therefore would be used to determine to which simulation the observations have a minimum dissimilarity distance) calculated by the first difference calculator and diagnoses a type of abnormality related to the identified second trajectory as the type of abnormality in the abnormality diagnostic target (the diagnostic target is the patient and the dynamic time warping would provide a diagnosis which is most similar to the patients ailment).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kwon with the teachings of Tran. One would have added to the abnormality diagnostic device with multiple detectors of Kwon the trajectory comparison and abnormality diagnosis of Tran.  The motivation would have been to have a system which could compare the data gathered from multiple detectors to modeled data corresponding to specific types of abnormalities.  

Regarding claim 6, Kwon in view of Tran teaches the abnormality diagnostic device according to claim 1.  
Kwon does not teach wherein the processor is further configured: to calculate dissimilarity distances between a first waveform representing a change over time in an observation result which is an abnormality diagnostic target among the plurality of time-series observation results and a plurality of second waveforms representing changes over time in abnormality simulation results of the plurality of time-series observation results for each type of abnormality according to a Dynamic Time Warping; and to identify the second waveform having a smallest dissimilarity distance from the first waveform among the calculated dissimilarity distances calculated from among the plurality of second waveforms and to diagnose a type of abnormality related to the identified second waveform as the type of abnormality in the abnormality diagnostic target.  
Tran teaches wherein the processor is further configured: to calculate dissimilarity distances between a first waveform representing a change over time in an observation result which is an abnormality diagnostic target among the plurality of time-series observation results and a plurality of second waveforms representing changes over time in abnormality simulation results of the plurality of time-series observation results for each type of abnormality according to a Dynamic Time Warping (column 66 lines 1-5: “In dynamic time warping (DTW), the input heart sound A, defined as the sampled time values A=a(1) .. . a(n), and the vocabulary candidate B, defined as the sampled time values B=b(1). . . b(n), are matched up to minimize the discrepancy in each matched pair of samples”, column 66 lines 25-26 : “dynamic programming of a given portion of heart sound against a given word model’, where “vocabulary candidate B” is a time series of simulation results using a word model); and to identify the second waveform having a smallest dissimilarity distance from the first waveform among the calculated dissimilarity distances calculated from among the plurality of second waveforms and to diagnose a type of abnormality related to the identified second waveform as the type of abnormality in the abnormality diagnostic target (Column 67 lines 5-14: “hidden Markov model is used to derive a set of reference pattern templates, each template representative of an identified S1-S4 pattern in a vocabulary set of reference patterns. The Markov model reference templates are next utilized to classify a sequence of observations into one of the reference patterns based on the probability of generating the observations from each Markov model reference pattern template. During recognition, the unknown pattern can then be identified as the reference pattern with the highest probability in the likelihood calculator’, so the system calculates the difference between the input heart sound (a first waveform based on observation results) and a word model (one of the simulated second waveforms) and selecting the word model for which the difference between the data and simulation is smallest is making a diagnosis).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kwon with the teachings of Tran. One would have added to the abnormality diagnostic device with multiple detectors of Kwon the dynamic time warping to find the smallest dissimilarity distance (i.e. make a diagnosis) of Tran.  The Motivation would have been to create a device which would select from many possible modeled diagnoses and select the one which is most similar to the observed system thus arriving at the diagnosis which is most likely to be correct.  

Regarding claim 7, Kwon in view of Tran teaches the abnormality diagnostic device according to claim 5.  
Kwon does not teach wherein the processor is further configured to classify the dissimilarity distance according to a classification method and to diagnose a type of abnormality related to the abnormality simulation result of a cluster having a smallest dissimilarity distance from information related to the time-series observation result among classified clusters as the type of abnormality in the abnormality diagnostic target.  
 Tran teaches wherein the processor is further configured to classify the dissimilarity distance according to a classification method and to diagnose a type of abnormality related to the abnormality simulation result of a cluster (column 82 lines 1-8: “the autoregressive (AR) time series model can be used to study EMG signal. In one embodiment, neural networks can process EMG signal where EMG features are first extracted through Fourier analysis and clustered using fuzzy c-means algorithm. Fuzzy c-means (FCM) is a method of clustering which allows data to belong to two or more clusters”) having a smallest dissimilarity distance from information related to the time-series observation result among classified clusters as the type of abnormality in the abnormality diagnostic target (column 67 lines 9-14: “classify a sequence of observations into one of the reference patterns based on the probability of generating the observations from each Markov model reference pattern template. During recognition, the unknown pattern can then be identified as the reference pattern with the highest probability in the likelihood calculator’).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kwon with the teachings of Tran. One would have added to the abnormality diagnostic device with multiple detectors of Kwon the dissimilarity distances from a clusters of Tran.  The motivation would have been that a particular condition within a diagnostic target could create a number of similar but distinct time series observation results but there should only be one prescription for each condition rather than one prescription for each time series observation result.  

Regarding claim 8, Kwon in view of Tran teaches the abnormality diagnostic device according to claim 1.  
Kwon does not teach wherein the processor is further configured: to calculate a contribution rate related to phase plane trajectory formation for each of the plurality of detectors included in the time-series observation result and the abnormality simulation result on the basis of a principal component load quantity obtained through time-series principal component multivariate analysis on the time-series observation result and the abnormality simulation result; and to diagnose the type of abnormality using the abnormality simulation result related to the contribution rate when the calculated contribution rate is greater than a predetermined value and not to diagnose the type of abnormality using the abnormality simulation result related to the contribution rate when the contribution rate is less than or equal to the predetermined value.  
Tran teaches wherein the processor is further configured: to calculate a contribution rate related to phase plane trajectory formation for each of the plurality of detectors included in the time-series observation result and the abnormality simulation result on the basis of a principal component load quantity obtained through time-series principal component multivariate analysis on the time-series observation result and the abnormality simulation result (column 81 lines 25-29: “Decomposition of EMG signal can be done by wavelet spectrum matching and principle component analysis of wavelet coefficients where the signal is de-noised and then EMG spikes are detected, classified and separated”, once the observation data and the simulated data are separated into their principle components they can be compared and if they’re similar enough then a contribution rate would be high); and to diagnose the type of abnormality using the abnormality simulation result related to the contribution rate when the calculated contribution rate is greater than a predetermined value and not to diagnose the type of abnormality using the abnormality simulation result related to the contribution rate when the contribution rate is less than or equal to the predetermined value (column 62 lines 21-30: “a local signal analysis is used with a classifier to detect, characterize, and interpret sounds corresponding to symptoms important for cardiac diagnosis. The system detects a plurality of different heart conditions. Heart sounds are automatically segmented into a segment of a single heart beat cycle. Each segment are then transformed using 7 level wavelet decomposition, based on Coifman 4th order wavelet kernel. The resulting vectors 4096 values, are reduced to 256 element feature vectors, this simplified the neural network and reduced noise.”, a classifier makes diagnoses and if the feature vectors of the signal are close enough to those of the simulation then the signal is classified or diagnosed as the simulated condition).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kwon with the teachings of Tran. One would have added to the abnormality diagnostic device with multiple detectors of Kwon the diagnosis which compares a contribution rate to a predetermined value of Tran.  The motivation would have been that a condition of a diagnostic target wouldn't likely produce a constant signal without any noise so the best diagnosis would be the system which assigns a diagnosis based on how often the features of the observed signal match the features of a potential diagnosis signal.  

Regarding claim 9, Kwon teaches an abnormality diagnostic method comprising: diagnosing, by a computer, a type of abnormality that occurs in an abnormality diagnostic target on the basis of differences between abnormality simulation results for each type of abnormalities obtained by simulating a plurality of types of abnormalities in the abnormality diagnostic target and a plurality of observation results obtained by observing the abnormality diagnostic target using a plurality of detectors (para 0018: “diagnostic model unit may be further configured to perform diagnosis based on a model structure configured to include hidden nodes and observable nodes, and parameters, each including a conditional transition probability for a default distribution of the hidden nodes relative to time and a conditional output probability for relations between the hidden nodes and the observable nodes”, models are simulations and different types of abnormalities are implied by and imply different conditional transition probabilities so Kwon does have a plurality of types of abnormalities simulated, Fig. 6 shows a plurality (two) detectors).  
Kwon does not teach wherein the diagnosing of the type of abnormality comprises: reconstructing the plurality of time-series observation results to multidimensional data in which a combination of time-series observation results of two or more of the plurality of detectors are collected for each observation time among the plurality of time-series observation results; deriving a first trajectory on a phase plane in which a first axis represents a principal component related to one time-series observation result, a second axis represents a principal component analysis result related to the other time-series observation result, and corresponding elements are set as coordinates on the basis of the two analysis results among analysis results obtained through principal component analysis on the reconstructed multidimensional data for each combination of the two analysis results; and diagnosing a type or a cause of the abnormality on the basis of a difference between a shape of the first trajectory and a shape of a second trajectory on a phase plane in which a first axis represents a principal component of an abnormality simulation result corresponding to the first axis related to the first trajectory, a second axis represents a principal component of an abnormality simulation result corresponding to the second axis of an observation result related to the first trajectory, and corresponding elements are set as coordinates on the basis of a combination of abnormality simulation results matching a combination of observation results related to the first trajectory among a plurality of abnormality simulation results.  
Tran teaches wherein the diagnosing of the type of abnormality comprises: reconstructing the plurality of time-series observation results to multidimensional data (column 65 lines 1-5: “After the feature extraction has been performed, the heart sound parameters are next assembled into a multidimensional vector and a large collection of such feature signal vectors can be used to generate a much smaller set of vector quantized (VQ) feature signals”) in which a combination of time-series observation results of two or more of the plurality of detectors are collected for each observation time among the plurality of time-series observation results; deriving a first trajectory on a phase plane in which a first axis represents a principal component related to one time-series observation result (column 80 lines 64-66: “The EMG signal can be rectified, integrated a specified interval of and subsequently forming a time series of the integrated values”), a second axis represents a principal component analysis result related to the other time-series observation result, and corresponding elements are set as coordinates on the basis of the two analysis results among analysis results obtained through principal component analysis on the reconstructed multidimensional data for each combination of the two analysis results; and diagnosing a type or a cause of the abnormality (column 5 lines 43-45: “plurality of medical rules can be applied to the medical information to arrive at a diagnosis”, therefore the system can diagnose an abnormality (e.g. medical condition)) on the basis of a difference between a shape of the first trajectory and a shape of a second trajectory on a phase plane in which a first axis represents a principal component of an abnormality simulation result corresponding to the first axis related to the first trajectory, a second axis represents a principal component of an abnormality simulation result corresponding to the second axis of an observation result (column 48 lines 45-52: ” blood pressure is estimated from the optical reading using a mathematical model such as a linear correlation with a known blood pressure reading. In this embodiment, the pulse oximeter readings are compared to the blood-pressure readings from a known working blood pressure measurement device during calibration. Using these measurements the linear equation is developed relating oximeter output waveform such as width to blood-pressure”, column 48 lines 57-58: “Other non-linear math model or relationship can be determined to relate the oximeter waveform to the blood pressure’, the system is creating a predictive model which would take as input the oximeter readings and output a blood pressure reading where the predictive model was developed by using both measurement devices on a patient at the same time) related to the first trajectory, and corresponding elements are set as coordinates on the basis of a combination of abnormality simulation results matching a combination of observation results related to the first trajectory among a plurality of abnormality simulation results (when the patient is using just the oximeter the model or simulation which had been developed earlier is then used with the oximeter data to create a diagnosis).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Kwon with the teachings of Tran. One would have added to the abnormality diagnostic device with multiple detectors of Kwon the multidimensional data analysis of Tran.  The motivation would have been to create a medical monitoring device which could collect and interpret more data with a more sophisticated model and thereby make more accurate diagnosis of a patient’s fitness or health.

Regarding claim 10, Kwon teaches a non-transitory computer-readable storage medium storing a program for causing a computer to (para 0157: “The program instructions, that is, software, may be distributed over network coupled computer systems so that the software is stored and executed in a distributed fashion. For example, the software and data may be stored by one or more computer readable recording mediums”): diagnose a type of abnormality that occurs in an abnormality diagnostic target on the basis of differences between abnormality simulation results for each type of abnormalities obtained by simulating a plurality of types of abnormalities in the abnormality diagnostic target and a plurality of observation results obtained by observing the abnormality diagnostic target using a plurality of detectors (para 0010: “a diagnostic model performing probability model-based analysis; a learner configured to change the parameters using the time-series data as training data; and a change detector configured to detect a parameter change and output an alarm signal based on the detected parameter change’, building a diagnostic model is creating a simulation, Fig. 6 shows a plurality (two) detectors).  
Kwon does not teach wherein the diagnosing of the type of abnormality comprises: reconstructing the plurality of time-series observation results to multidimensional data in which a combination of time-series observation results of two or more of the plurality of detectors are collected for each observation time among the plurality of time-series observation results; deriving a first trajectory on a phase plane in which a first axis represents a principal component related to one time-series observation result, a second axis represents a principal component analysis result related to the other time-series observation result, and corresponding elements are set as coordinates on the basis of the two analysis results among analysis results obtained through principal component analysis on the reconstructed multidimensional data for each combination of the two analysis results; and diagnosing a type or a cause of the abnormality on the basis of a difference between a shape of the first trajectory and a shape of a second trajectory on a phase plane in which a first axis represents a principal component of an abnormality simulation result corresponding to the first axis related to the first trajectory, a second axis represents a principal component of an abnormality simulation result corresponding to the second axis of an observation result related to the first trajectory, and corresponding elements are set as coordinates on the basis of a combination of abnormality simulation results matching a combination of observation results related to the first trajectory among a plurality of abnormality simulation results.  
Tran teaches wherein the diagnosing of the type of abnormality comprises: reconstructing the plurality of time-series observation results to multidimensional data (column 65 lines 1-5: “After the feature extraction has been performed, the heart sound parameters are next assembled into a multidimensional vector and a large collection of such feature signal vectors can be used to generate a much smaller set of vector quantized (VQ) feature signals”) in which a combination of time-series observation results of two or more of the plurality of detectors are collected for each observation time among the plurality of time-series observation results; deriving a first trajectory on a phase plane in which a first axis represents a principal component related to one time-series observation result (column 80 lines 64-66: “The EMG signal can be rectified, integrated a specified interval of and subsequently forming a time series of the integrated values”), a second axis represents a principal component analysis result related to the other time-series observation result, and corresponding elements are set as coordinates on the basis of the two analysis results among analysis results obtained through principal component analysis on the reconstructed multidimensional data for each combination of the two analysis results; and diagnosing a type or a cause of the abnormality (column 5 lines 43-45: “plurality of medical rules can be applied to the medical information to arrive at a diagnosis”, therefore the system can diagnose an abnormality (e.g. medical condition)) on the basis of a difference between a shape of the first trajectory and a shape of a second trajectory on a phase plane in which a first axis represents a principal component of an abnormality simulation result corresponding to the first axis related to the first trajectory, a second axis represents a principal component of an abnormality simulation result corresponding to the second axis of an observation result (column 48 lines 45-52: ” blood pressure is estimated from the optical reading using a mathematical model such as a linear correlation with a known blood pressure reading. In this embodiment, the pulse oximeter readings are compared to the blood-pressure readings from a known working blood pressure measurement device during calibration. Using these measurements the linear equation is developed relating oximeter output waveform such as width to blood-pressure”, column 48 lines 57-58: “Other non-linear math model or relationship can be determined to relate the oximeter waveform to the blood pressure’, the system is creating a predictive model which would take as input the oximeter readings and output a blood pressure reading where the predictive model was developed by using both measurement devices on a patient at the same time) related to the first trajectory, and corresponding elements are set as coordinates on the basis of a combination of abnormality simulation results matching a combination of observation results related to the first trajectory among a plurality of abnormality simulation results (when the patient is using just the oximeter the model or simulation which had been developed earlier is then used with the oximeter data to create a diagnosis).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the storage medium taught by Kwon with the teachings of Tran. One would have added to the abnormality diagnostic device with multiple detectors of Kwon the multidimensional data analysis of Tran.  The motivation would have been to create a medical monitoring device which could collect and interpret more data with a more sophisticated model and thereby make more accurate diagnosis of a patient’s fitness or health.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170092021 A1 (Nielsen) uses multiple detectors with principal component analysis to evaluate against a reference model to assess the condition of a vehicle.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2858                                                                                                                                                                                             
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2858